Citation Nr: 0116303	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 1998 rating determination by the Hartford, Connecticut 
Regional Office (RO).

The Board notes that the veteran has appealed the initial 
rating assigned for left ear hearing loss following the grant 
of service connection.  In light of the distinction noted by 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
the Board has recharacterized the issue as one involving the 
propriety of the initial evaluation assigned.


FINDING OF FACT

Right ear hearing loss is reasonably shown to have had its 
origins during the veteran's period of active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, right ear hearing loss was incurred during active 
military service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Available service medical records show that the veteran's 
January 1946 separation examination report was negative for 
complaints of any pertinent disability.  Hearing acuity 
measured by whispered voice was 15/15, indicative of normal 
hearing.  An audiogram was not conducted at that time.  The 
remaining service medical records are negative for 
complaints, findings or treatment for hearing loss.  Military 
discharge documents establish that the veteran's inservice 
military occupational specialty was as a light truck driver.  
The veteran's duties included transporting military 
personnel, equipment and supplies under blackout conditions 
in combat areas.

In a statement received by the RO in February 1982 the 
veteran provided the address of a hospital he visited from 
1949 to 1958 for treatment for hearing loss.  However he 
indicated that the hospital had since moved and that he did 
not know where.  The RO attempted to obtain treatment records 
from several medical facilities unsuccessfully. 

Of record are post service audiograms dated in October 1987, 
November 1988 and November 1989.  It is not apparent whether 
any of the audiograms were conducted in accordance with VA 
regulations.  See 38 C.F.R. § 4.85.  However, the October 
1987 audiogram reflects a speech discrimination score of 60 
percent in the right ear and a private audiologist noted that 
audiometric testing revealed mild to moderately severe 
sensorineural hearing loss bilaterally.

In a May 1998 statement private physician, J.Z. Slepian, M.D. 
reported that the veteran was evaluated in February 1998 for 
complaints of hearing loss which had occurred since the time 
he had been in the military.  Physical examination revealed 
normal tympanic membranes and ear canals.  Tuning fork tests 
indicated a high frequency sensorineural hearing loss.  Dr. 
Slepian reviewed the previous audiograms dating back to 1987 
and noted that there had been no significant change between 
1987 and 1996.  These reports revealed a sloping 
sensorineural loss in the low frequencies to a moderately 
severe hearing loss in the mid and high frequencies 
bilaterally.  Discrimination scores were only fair.  Dr. 
Slepian concluded the veteran's percentage of hearing loss in 
the right ear was 36 percent.  However he also concluded that 
although much of the veteran's hearing loss could be 
attributed to age, that when excluding the age factor, it 
should be noted that the veteran had hearing loss of 10 
percent in the right ear, which could be attributed to 
factors other than age.  

On VA examination in July 1998 the veteran gave a history of 
bilateral hearing loss since 1944 when he worked with 
ammunitions and was exposed to gunfire in service.  Other 
otologic, vestibular and tinnitus complaints were negative.  
The veteran's medical history was unremarkable.  Occupational 
noise exposure was noted as during employment in a brassworks 
company.  On audiometric testing pure tone thresholds in the 
right ear were 30, 35, 50, 60, and 70 decibels, respectively 
at 500, 1,000, 2,000, 3,000, and 4,000, Hertz.  Speech 
recognition scores was 94 percent.  The examiner summarized 
the findings as hearing within normal limits at 250 Hertz 
followed by a mild to moderately severe sensorineural hearing 
loss.  Speech recognition ability was judged to be excellent.  
Tone decay testing was negative at 2000 Hertz and immittance 
testing resulted in normal type A tympanograms.  Acoustic 
reflexes could not be evaluated due to the inability to 
maintain a proper hermetic seal.  The diagnosis was 
sensorineural hearing loss.

At his RO hearing in January 2000 the veteran testified that 
he was treated for his ears at the VA Medical Center in 
Brooklyn and also privately.  He testified that the private 
hospital moved to Manhattan and that the records were 
unavailable.  He moved to Bridgeport in 1963 and subsequently 
received hearing aids through his employer.  Since that time 
he has obtained hearing aids through the VA where he also 
receives treatment.  He also testified that he had some post-
service noise exposure during his employment in a brass 
foundry.  

VA progress notes dated from July 1998 to November 1999 show 
continued evaluation and treatment for hearing loss.  

During a Travel Board hearing March 2001 the veteran gave 
testimony substantially similar to that given in January 
2000.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which eliminates the well-grounded claim 
requirements, and contains revised notice provisions and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  However, for the reasons expressed below, 
and in light of the Board's allowance of this claim, no 
further action with respect to the new law is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Certain chronic diseases, 
including sensorineural hearing loss, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000). 

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Thus, service connection may still be 
granted for bilateral hearing loss if the evidence so 
warrants.

The veteran has a current diagnosis of right ear 
sensorineural hearing, and meets the criteria for hearing 
loss under 38 C.F.R. § 3.385.  In this case he has reported 
in-service noise exposure and the record shows his duties as 
a truck driver required driving through combat areas.  The 
Board finds such history to be credible, particularly in the 
face of post-service evidence of a left ear hearing loss 
disability for which the veteran is already service 
connected.  Moreover, the May 1998 private medical opinion, 
indicating that some right ear hearing loss could be 
attributed to factors other than age, provides some support 
for the veteran's assertion of service incurrence required 
for service connection.  There is no evidence in the present 
record dissociating the veteran's right ear hearing loss 
disability from in-service noise exposure.

The Board concludes that the findings in service are 
reasonably consistent with a described element of acoustic 
trauma, as well as associated hearing impairment.  More 
recent medical evidence from the 1990s, continues to show the 
veteran has right ear hearing loss.  Despite the evidence 
that suggests that the veteran may have had other noise 
exposure beyond his military service, the Board must rely on 
the objective medical evidence when making its decision.  see 
Colvin v. Derwinski, 1 Vet. App.  171 (1991).  Although the 
veteran's right ear hearing loss was not diagnosed until 
1987, the Board is satisfied that it cannot be clearly 
dissociated from the veteran's military service.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
right ear hearing loss had its origins during service.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for right ear hearing loss is warranted.  See 38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's left ear hearing loss has been evaluated under 
the provisions of 38 C.F.R. §§ 4.85, 4.86, Code 6100.  
However, during the pendency of this appeal, VA issued new 
regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  The Court has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order), holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to June 1999, 
call for the consideration of the results of examinations 
using controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  38 
C.F.R. § 4.85 (1999).  These results are then charted on 
Table VI and Table VII, as set out in the Rating Schedule.  
In order to establish entitlement to an increased evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average pure tone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

In the October statement of the case, the RO did not cite to 
the new criteria, nor is there any explanation about Table 
VIa.  For due process reasons, remand of this case is 
necessary for the RO 's initial consideration of the new 
rating criteria.  Adjudication of the veteran's claim for 
increase must include consideration of both the old and the  
new criteria and that criteria which is most favorable to the 
veteran's claim must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Consideration must also be given to the 
action taken in the preceding portion of this decision 
regarding the grant of service connection for right ear 
hearing loss.

Thus, this case is REMANDED to the RO for the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations in order to determine the 
severity of his service-connected hearing 
loss.  All indicated testing should be 
performed.  The claims folder must be 
made available to the examiners prior to 
the examinations so that pertinent 
aspects of the veteran's medical history 
may be reviewed.  The examiners should 
specifically state whether the claims 
folder was reviewed.  

3.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate. The RO's review should 
include consideration of both the old and 
new criteria for rating hearing loss in 
accordance with the Court's decision in 
Karnas case.  Review should include 
consideration of the new criteria that 
became effective on June 10, 1999, 
including 38 C.F.R. § 4.86(b) (2000).  
The RO should also consider the 
appropriateness of staged ratings, in 
accordance with the decision of the Court 
in Fenderson.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



